PROMISSORY REVOLVING NOTE

Denver, Colorado February 26, 2009

FOR VALUE RECEIVED, the undersigned, Double Eagle Petroleum Co., a Maryland
corporation (“Borrower”), hereby promises to pay to the order of Bank AMERICAN
NATIONAL BANK, (“Lender”), the principal sum equal to its Revolving Commitment
as set forth in the Credit Agreement (as hereinafter defined), or, if greater or
less, the aggregate unpaid principal amount of the Revolving Loans made by
Lender to Borrower pursuant to the terms of the Credit Agreement (as hereinafter
defined), together with interest on the unpaid principal balance thereof as set
forth in the Credit Agreement, both principal and interest payable as herein
provided in lawful money of the United States of America at the offices of
Administrative Agent under the Credit Agreement, 1675 Broadway, Suite 1650,
Denver, Colorado 80202 or at such other place within Denver County, Colorado, as
from time to time may be designated by the holder of this Note.

This Note (a) is issued and delivered under that certain Credit Agreement of
even date herewith among Borrower, Bank of Oklahoma, N.A., as Administrative
Agent, and the lenders (including Lender) referred to therein (as from time to
time supplemented, amended or restated, the “Credit Agreement”), and is a
“Revolving Note” as defined therein, (b) is subject to the terms and provisions
of the Credit Agreement, which contains provisions for payments and prepayments
hereunder and acceleration of the maturity hereof upon the happening of certain
stated events, and (c) is secured by and entitled to the benefits of certain
Security Documents (as identified and defined in the Credit Agreement). Payments
on this Note shall be made and applied as provided in the Credit Agreement.
Reference is hereby made to the Credit Agreement for a description of certain
rights, limitations of rights, obligations and duties of the parties hereto and
for the meanings assigned to terms used and not defined herein and to the
Security Documents for a description of the nature and extent of the security
thereby provided and the rights of the parties thereto.

The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Revolving Loan Maturity Date.

Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest which, under applicable Law, may be contracted for,
charged, or received on this Note, and this Note is expressly made subject to
the provisions of the Credit Agreement which more fully set out the limitations
on how interest accrues hereon.

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of Colorado (without regard to principles of conflicts of
law), except to the extent the same are governed by applicable federal Law.

DOUBLE EAGLE PETROLEUM CO.

      By:  
/s/ Kurtis Hooley
   
 
   
Name:
   
Title: Chief Financial Officer

PROMISSORY REVOLVING NOTE

Denver, Colorado February 26, 2009

FOR VALUE RECEIVED, the undersigned, Double Eagle Petroleum Co., a Maryland
corporation (“Borrower”), hereby promises to pay to the order of BANK OF
OKLAHOMA, N.A., (“Lender”), the principal sum equal to its Revolving Commitment
as set forth in the Credit Agreement (as hereinafter defined), or, if greater or
less, the aggregate unpaid principal amount of the Revolving Loans made by
Lender to Borrower pursuant to the terms of the Credit Agreement (as hereinafter
defined), together with interest on the unpaid principal balance thereof as set
forth in the Credit Agreement, both principal and interest payable as herein
provided in lawful money of the United States of America at the offices of
Administrative Agent under the Credit Agreement, 1675 Broadway, Suite 1650,
Denver, Colorado 80202 or at such other place within Denver County, Colorado, as
from time to time may be designated by the holder of this Note.

This Note (a) is issued and delivered under that certain Credit Agreement of
even date herewith among Borrower, Bank of Oklahoma, N.A., as Administrative
Agent, and the lenders (including Lender) referred to therein (as from time to
time supplemented, amended or restated, the “Credit Agreement”), and is a
“Revolving Note” as defined therein, (b) is subject to the terms and provisions
of the Credit Agreement, which contains provisions for payments and prepayments
hereunder and acceleration of the maturity hereof upon the happening of certain
stated events, and (c) is secured by and entitled to the benefits of certain
Security Documents (as identified and defined in the Credit Agreement). Payments
on this Note shall be made and applied as provided in the Credit Agreement.
Reference is hereby made to the Credit Agreement for a description of certain
rights, limitations of rights, obligations and duties of the parties hereto and
for the meanings assigned to terms used and not defined herein and to the
Security Documents for a description of the nature and extent of the security
thereby provided and the rights of the parties thereto.

The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Revolving Loan Maturity Date.

Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest which, under applicable Law, may be contracted for,
charged, or received on this Note, and this Note is expressly made subject to
the provisions of the Credit Agreement which more fully set out the limitations
on how interest accrues hereon.

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of Colorado (without regard to principles of conflicts of
law), except to the extent the same are governed by applicable federal Law.

DOUBLE EAGLE PETROLEUM CO.

      By:  
/s/ Kurtis Hooley
   
 
   
Name:
   
Title: Chief Financial Officer

